DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This Office Action is in response to the communication filed on 01/06/2021.
Claim 27 has been cancelled.
Claims 28 and 29 are newly added.
Claims 1-26 and 28-29 are pending and have been examined.
Response to Arguments
4.	Applicant’s arguments with respect to the rejections of claims 1-26 have been considered but are moot in view of the new grounds of rejection.  
New claims 28-29 are rejected as described below.

Response to Amendment
5.	In response to the amendment, the rejection of claims 9-16 under 35 U.S.C. 112(b) is withdrawn.        

Claim Rejections - 35 USC § 103
6.	 The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 1-5, 8, 17-21, 24-26, and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US Publication 2016/0217318, hereinafter Hayasaka) in view of Sachs et al. (US Publication 2017/0069056, hereinafter Sachs) and further in view of Zhu et al. (US Publication 20150093042, hereinafter Zhu). 
Regarding claim 1, Hayasaka discloses an image processing method, comprising: 
for a frame of a video source captured by a camera: 
	estimating a pose of an object and a source distance from the camera of a selected type from the source video frame (Hayasaka, para’s 0060-0073, estimate posture/pose of a person‘s face in an input image captured by an imaging device, para’s 0081 and 0086, determine a distance from object to the camera); 
	modifying an estimated 3D model of the selected type of object (Hayasaka, para’s 0037-0038, modifying a three-dimensional shape model of a frontal face by averaging a plurality of face image samples looking forward; rotating the three-dimensional shape model; see also 0048-0079, claims 3-5, acquire a three-dimensional shape model of a face, generate geometric transformation parameters based on corresponding feature points between two-dimensional image and three-dimensional shape model, correct geometric transformation parameters based on posture/pose of the face, and generate a normalized face image from a projection of the three-dimensional shape model based on the corrected geometric transformation parameter); 
deriving a first matrix based on a desired focal length (Hayasaka, para’s 0068, derive intrinsic matrix K based on camera parameter including a default focal length); 
deriving a second matrix based on the pose of the object and the desired focal length (Hayasaka, para’s 0068, 0070-0074 derive extrinsic matrix R and T based on camera parameter including a default focal length of the camera and rotation and translation, i.e., yaw and pitch included in posture information); and 
rendering a modified video frame including projecting the modified 3D model based on the first matrix and the second matrix (Hayasaka, para’s 0068-0074, generate a normalized face image from a projection of the three-dimensional shape model based on the corrected geometric transformation parameter).
Hayasaka does not explicitly disclose:
deriving a modified distance of the object based on the source distance, a source focal length of the camera, and the desired focal length;
deriving a second matrix based on the modified distance from the camera.
Sachs discloses deriving a modified distance of the object based on the source distance, a source focal length of the camera, and the desired focal length (Sachs, para. 0022, discloses a focal length warping technique that may make an image appear as if captured with a different focal length and distance than actually used in capturing the image.  According to various implementations, a focal length of a camera lens used to capture an image and estimated camera distances are utilized to reproject and warp the image to generate an adjusted image simulating a new focal length and a new camera distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sachs’ features into Hayasaka’s invention for enhancing user’s playback experience by effectively correcting distortion in captured images.
Hayasaka-Sachs does not explicitly disclose but Zhu discloses deriving a second matrix based on the modified distance from the camera  (Zhu, para’s 0079-0090, and 0112-0120, determine an ideal focal length, the ideal focal length may have different length than the estimated source focal length of the camera that captures the input images; para. 0040, a projection to the imaging plane may have the same size for different focal length, therefore an ideal focal length that has a different length than the source focal length implies a modified distance from the camera imaging plane with respect to a source distance associated with the source focal length; generate K intrinsic matrix and extrinsic R and T vectors/matrices to correct the distortion in the original image captured by the camera with a source/default intrinsic parameter/ focal length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhu’s features into Hayasaka-Sachs’ invention for enhancing user’s playback experience by effectively correcting distortion in captured images.
 
Regarding claim 2, Hayasaka-Sachs-Zhu discloses the method of claim 1, wherein the first matrix is a modified intrinsic matrix, the second matrix is a modified extrinsic matrix, and the rendering comprises rendering a projection of the modified 3D Hayasaka, para’s 0063- 0068, modified K intrinsic matric and modified R and T extrinsic matrices). 

Regarding claim 3, Hayasaka-Sachs-Zhu discloses the method of claim 1, further comprising: 
extracting features of the object from the source video frame; and estimating the 3D model of the selected type of the object based on the extracted features (Hayasaka, para’s 0037-0043, 0057-0074, extract features of the face in the input image, obtain a 3D model based on the features). 

Regarding claim 4, Hayasaka-Sachs-Zhu discloses the method of claim 1, further comprising deriving a source intrinsic matrix from the source  focal length, wherein the source focal length and the desired focal length are not the same; and deriving a source extrinsic matrix from the pose (Hayasaka, para’s 0068, 0070-0074, derive intrinsic matrix K based on camera parameter including a default focal length of the camera that captures the input image; derive extrinsic matrix R and T based on camera parameter including a default focal length of the camera and rotation and translation, i.e., yaw and pitch included in posture information); 
wherein the deriving of the first matrix is further based on the source intrinsic matrix and the deriving of the second matrix is further based on the source extrinsic matrix (Zhu, para’s 0079-0090, and 0112-0120, determine an ideal focal length, generate K intrinsic matrix and extrinsic R and T vectors/matrices to correct the distortion in the original image captured by the camera with a source/default intrinsic parameter/ focal length).


Regarding claim 5, Hayasaka-Sachs-Zhu discloses the method of claim 1, wherein the object is a face and the 3D model is a face model, and further comprising for the frame of source video: adjusting the 3D model according to user input (Hayasaka, para’s 0037-0043, 0057-0074, object is a face; generate the 3D face model by averaging a plurality of 3D samples).

Regarding claim 8, Hayasaka-Sachs-Zhu discloses the method of claim 1, further comprising for the frame of source video: further modifying the 3D model based on selected model alterations, wherein the selected alterations include a shape modification or pose change (Hayasaka, para. 0037, 3D shape model can be generated by averaging a plurality of 3D samples). 

Regarding claims 17-21, 24 and 25, these claims comprise limitations substantially the same as claims 1-5 and 8; therefore they are rejected by similar rationale.

Regarding claim 26, Hayasaka-Sachs-Zhu discloses the method of claim 1, further comprising determining a change in focal length from the source focal length to the desired focal length wherein the source focal length and the desired focal length are not the same; wherein the second matrix is based on the pose and the change in focal length (Zhu, para’s 0079-0090, and 0112-0120, determine an ideal focal length, the ideal focal length may have different length than the estimated source focal length of the camera that captures the input images, generate K intrinsic matrix and extrinsic R and T vectors/matrices to correct the distortion in the original image captured by the camera with a source/default intrinsic parameter/ focal length).
The motivation and obviousness arguments are the same as claim 1.

	Regarding claim 29, Hayasaka-Sachs-Zhu discloses the method of claim 1, wherein:
	the camera has a fixed focal length and the source focal length is the fixed focal length (Hayasaka, para’s 0068, 0070-0074, discloses a default focal length of the camera and rotation and translation, i.e., yaw and pitch included in posture information; Sachs, para. 0040, fixed focal length); 
	the desired focal length is longer than the fixed focal length (Sachs, para. 0047, increased focal length); 
	the object is in a foreground in the frame (Sachs, fig. 4, facial image is in the foreground of the image); and 
	the rendering a modified video frame includes leaving a background of the frame substantially intact (Sachs, fig. 12, rendering the facial image leaving the background intact).
	The motivation and obviousness arguments are the same as claim 1.

8.	Claims 6, 7, 22 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayasaka-Sachs-Zhu, as applied to claims 1 and 17 above, in view of Liu et al. (Chinese CN Publication 105167798A, 12-2015, hereinafter Liu), and further in view of DeMenthon (US Patent 5,227,985).
Regarding claim 6, Hayasaka-Sachs-Zhu discloses the method of claim 1, and further discloses wherein features are extracted (see Hayasaka, para’s 0060-0062) 
Hayasaka-Sachs-Zhu does not explicitly discloses wherein a pose is estimated from at least one previous frame of the video source, and further comprising for the frame of the video source: filtering the extracted features for temporal consistency; and filtering the estimated pose for temporal consistency.
Liu discloses for the frame of the video source: filtering the extracted features for temporal consistency (Liu, see Abstract, filtering extracted feature for temporal consistency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s features into Hayasaka-Sachs-Zhu’s invention for enhancing user’s playback experience by effectively editing image of a specific object in the source images.
Hayasaka-Sachs-Zhu-Liu does not explicitly disclose a pose is estimated from at least one previous frame of the video source, and further comprising for the frame of the video source: filtering the estimated pose for temporal consistency.
DeMenthon discloses a pose is estimated from at least one previous frame of the video source, and further comprising for the frame of the video source: filtering the estimated pose for temporal consistency (DeMenthon, col. 16, lines 52-64, using previous frames to estimate pose; filtering poses for temporal consistency is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective 

	Regarding claim 7, Hayasaka-Sachs-Zhu-Liu-DeMenthon discloses the method of claim 6, further comprising: filtering the estimated 3D model for temporal consistency, and filtering a background of the source video frame for temporal consistency (Hayasaka, para. 0037, three-dimensional shape model of an average frontal face can be generated by averaging a plurality of face image samples looking forward, or the like’s; filtering background within frames is well known in the art).

	Regarding claims 22 and 23, these claims comprise limitations substantially the same as claims 6 and 7; therefore they are rejected by the same reasons set forth.

9.	Claims 9-13 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayasaka in view of Imoto et al. (US Publication 2018/0182145, hereinafter Imoto), and further in view of Kim et al. (US Publication 2015/0131859, hereinafter Kim).
Regarding claim 9, Hayasaka discloses an image processing method comprising: 
detecting an object of a selected type in a video frame (Hayasaka, para. 0060-0062, detect a person‘s face in an input image); 
extracting features of the detected object (Hayasaka, para’s 0060-0062, extracting features of the detected object); 
of the object in a database of objects, wherein the profile includes a 3D model of the object; modifying the 3D model (Hayasaka, para’s 0036-0039, 0048-0079, claims 3-5, acquire a three-dimensional shape model from storage that matches the detected face; para. 0037, 3D shape samples can be generated by averaging a plurality of 3D samples/models stored in storage; averaging a plurality of 3D samples is seen as modifying one 3D model/sample using other 3D models/samples; it is noted here that averaging a plurality of 3D samples can implicitly indicate modifying the shape of one 3D model/sample using other 3D models/samples); 
modifying the video frame to depict an altered object including rendering the modified 3D model (Hayasaka, para’s 0068-0074, generate a normalized face image from a projection of the three-dimensional shape model based on the corrected geometric transformation parameter). 
Hayasaka discloses changing 3D shape model by averaging a plurality of 3D shape models (see Hayasaka, para. 0037) but does not explicitly disclose:
the profile includes a user-specified shape manipulation of the object; modifying the 3D model based on the user-specified shape manipulation; 
tracking the features over a plurality of frames; and validating the features.
Imoto discloses the profile includes a user-specified shape manipulation of the object; modifying the 3D model based on the user-specified shape manipulation (Imoto, fig. 10, modifying shape of face feature is well known technique in the art as also disclosed in fig. 9 of US Publication 2017/0069056 by Sachs et al. as disclosed in claim 1 above; Imoto, para. 0296, control unit changes face feature information of the synthesized face model between face feature information of the first face model and face feature information of the second face model on the basis of a user's input operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Imoto’s features into Hayasaka’s invention for enhancing user’s playback experience by modifying a face model according to user’s preference.
Hayasaka-Imoto does not explicitly disclose but Kim discloses tracking the features over a plurality of frames; and validating the features (Kim, para’s 0055-0067, fig’s 5 and 6, tracking features and validating feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Hayasaka-Imoto’s invention for enhancing user’s playback experience by effectively modifying an object by consolidating object features over a plurality of frames.  

Regarding claim 10, Hayasaka-Imoto-Kim discloses the method of claim 9, further comprising when there is no match for the detected object in the database, create a new profile, where the new profile includes a 3D model of the object, and includes object alterations specified by user input (see Imoto, para’s 0133 and 0134, create a face model and para. 0296, user can alter the face model).
The motivation and obviousness arguments are the same as claim 9.

Regarding claim 11, Hayasaka-Imoto-Kim discloses the method of claim 10, further comprising: recognizing the object in images from a photo or video library; and generating the 3D model of the object based in part on the images from the photo or video Hayasaka, para. 0037, recognizing the object in images from storage; and generating the 3D shape model of the object based in part on the images from storage). 

Regarding claim 12, Hayasaka-Imoto-Kim discloses the method of claim 9, wherein the profile includes a 3D model of the object, and further comprising modifying the 3D model to produce the selected object alteration (Hayasaka, para. 0037, 3D shape model can be generated by averaging a plurality of 3D samples).

Regarding claim 13, Hayasaka-Imoto-Kim discloses the method of claim 9, wherein the selected type of object is a face (see Hayasaka, para. 0037) and matching the detected object includes face recognition (see Imoto, para. 0044).
The motivation and obviousness arguments are the same as claim 9.

Regarding claim 15, Hayasaka-Imoto-Kim discloses the method of claim 9, wherein the selected object alteration includes a shape modification or a pose change (Hayasaka, para. 0037, 3D shape model of a frontal face can be generated by averaging a plurality of 3D samples looking forward).

10.	Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayasaka-Imoto-Kim, as applied to claim 9 above, in view of Liu.
Regarding claim 14, Hayasaka-Imoto-Kim discloses the method of claim 9.
Hayasaka-Imoto-Kim does not explicitly disclose wherein the validating the features includes filtering the tracked features for temporal consistency. 
Liu, Abstract, filtering extracted feature for temporal consistency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s features into Hayasaka-Imoto-Kim’s invention for enhancing user’s playback experience by effectively identifying a specific object in the source images. 

11.	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayasaka-Imoto-Kim, as applied to claim 9 above, in view of Elangovan et al. (US Publication 2009/0028440, hereinafter Elangovan).
Regarding claim 16, Hayasaka-Imoto-Kim discloses the method of claim 9.
Hayasaka-Imoto-Kim does not explicitly disclose recognizing the detected object as the same object detected in a previous video frame; and wherein the tracking tracks features of detected objects recognized as the same object detected in the previous video frame. 
Elangovan discloses recognizing the detected object as the same object detected in a previous video frame; and wherein the tracking tracks features of detected objects recognized as the same object detected in the previous video frame (see Elangovan, para’s 0061-0083, detecting object in current and subsequent frames; tracking object detected in previous frames).  


Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

13.	Claim 28 is rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Sachs et al. (US Publication 2017/0069056, hereinafter Sachs). 
	Regarding claim 28, Sachs discloses a method for correcting barrel distortion, comprising:
	synthesizing a corrected image of a foreground object captured by a synthetic camera with a synthetic focal length from a source image of the foreground object captured by an actual camera with an fixed focal length (Sachs, para. 0022, discloses a focal length warping technique that may make an image appear as if captured with a different focal length and distance than actually used in capturing the image.  According to various implementations, a focal length of a camera lens used to capture an image and estimated camera distances are utilized to reproject and warp the image to generate an adjusted image simulating a new focal length and a new camera distance; para. 0047, FIG. 8 includes the fitted 3D facial mesh 510 provided as input to the reprojection module 212.  With a known focal length 502 (f.sub.t) and distance information associated with the fitted 3D facial mesh 510, such as the distance and/or depth information discussed above with respect to FIG. 5, the reprojection module 212 may define a pinhole camera model.  Generally, a pinhole camera model represents a relationship between 3D points and their projection onto a 2D image plane of an ideal pinhole camera. An ideal pinhole camera has an aperture described as a single point.  Using the pinhole camera model, the fitted 3D facial mesh 510 including the 3D vertex locations of the facial landmarks 506 is reprojected according to a new focal length 802 (f.sub.i). However, a change in the focal length may alter the magnification of the image, so a virtual camera representing the pinhole camera in the pinhole camera model can be virtually dollied to a new distance 804 to preserve a relative size of subjects of the image.  For example, an increase in focal length will increase the magnification and make the image appear `zoomed-in,` so the virtual camera is dollied to a new distance farther away from the subject of the image to `zoom-out` the image so that subjects in the image appear with a similar size compared to the original image), wherein the synthesizing includes:
	extracting features of the foreground object of a selected type in the source image (Sachs, fig’s 2 and 3, para’s 0037-0038, locating facial features);
Sachs, fig. 5, para’s 0039-0043, fitting a 3D facial mesh to identified facial key points; the 3D facial mesh may be rotated, translated, and/or deformed in order to better fit the location of the facial landmarks to the locations of the identified facial key points; para. 0042, rotation, translation, and deformation coefficients for the 3D facial mesh 504 determine how to rotate, translate, and/or deform the 3D facial mesh 504.  A fitted 3D facial mesh 510 determined by the energy minimization function 508 has the facial landmarks 506 with locations having a close correspondence to the locations of the identified facial key points 302 as well as a close correspondence to a constraining subspace; para. 0043, the mesh fitting module 210 may also estimate a camera distance based on the identified facial key points 302; the above disclosures indicate estimating a pose, a source distance from the camera where the face image was captured, and a 3D model based on the identified facial features);
	deriving a synthetic distance of the foreground object from the synthetic camera based on the estimated source distance and the difference between the fixed focal length and the synthetic focal length (Sachs, fig. 8, para. 0047, using the pinhole camera model, the fitted 3D facial mesh 510 including the 3D vertex locations of the facial landmarks 506 is reprojected according to a new focal length 802 (f.sub.i).  However, a change in the focal length may alter the magnification of the image, so a virtual camera representing the pinhole camera in the pinhole camera model can be virtually dollied to a new distance 804 to preserve a relative size of subjects of the image.  For example, an increase in focal length will increase the magnification and make the image appear `zoomed-in,` so the virtual camera is dollied to a new distance farther away from the subject of the image to `zoom-out` the image so that subjects in the image appear with a similar size compared to the original image); and
	rendering the corrected image including leaving a background substantially intact and rendering the foreground object by projecting the 3D model using the estimated pose, the synthetic distance, and the synthetic focal length (Sachs, fig’s 8-10, para’s 0048-0051, the fitted 3D facial mesh 510 includes depth information for each 3D vertex location, and the 3D facial mesh may include 3D vertex locations at varied distances from the virtual camera.  When the 3D facial mesh is reprojected onto the 2D image plane with the new focal length 802 and the new distance 804, each individual 3D vertex location is reprojected based on the corresponding distance and/or depth between the individual 3D vertex location and the virtual camera.  After the 3D facial mesh has been reprojected onto the 2D image plane by reprojecting each individual 3D vertex location, the reprojection module 212 may then output a reprojected 3D facial mesh 806; fig. 12, rendering the facial image leaving the background intact).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LOI H TRAN/           Primary Examiner, Art Unit 2484